Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 1 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 2 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 3 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 4 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 5 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 6 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 7 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 8 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 9 of 10
Case 1:20-cr-00066-DMT Document 3 Filed 04/27/20 Page 10 of 10




   4/27/20
